Exhibit 10.1

Execution Version

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 21, 2016

among

ECLIPSE RESOURCES CORPORATION,

as Borrower,

BANK OF MONTREAL,

as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

and

the Lenders Party Hereto

BMO CAPITAL MARKETS CORP.

Lead Arranger and Sole Bookrunner

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of January 21, 2016, is among ECLIPSE RESOURCES
CORPORATION, a Delaware corporation, the Lenders party hereto, and BANK OF
MONTREAL, as Administrative Agent.

R E C I T A L S

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of June 11, 2015
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.

B. The Borrower has requested that the Administrative Agent and the Majority
Lenders amend, and the Administrative Agent and the Majority Lenders have agreed
to amend, the Credit Agreement as herein set forth.

C. Now, therefore, to induce the Administrative Agent and the Majority Lenders
to enter into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all section references in
this Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to and Consent under the Credit Agreement.

(a) Amendment to Section 1.02. Section 1.02 is hereby amended by:

(i) restating the defined terms “Agreement” and “Permitted 2015 Bond Debt” in
their entirety to read as follows:

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by that certain First Amendment to Second Amended and Restated Credit Agreement
dated as of January 21, 2016 and as the same may be further amended, restated,
supplemented, or modified from time to time.

“Permitted 2015 Bond Debt” means Debt of the Borrower resulting from the
issuance by the Borrower of senior unsecured notes in an aggregate outstanding
principal amount not to exceed $550,000,000 pursuant to the 2015 Indenture.

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]

 

1



--------------------------------------------------------------------------------

(ii) amending clause (ii) of the proviso to the defined term “Excepted Liens” in
its entirety to read as follows:

(ii) the term “Excepted Liens” shall not include any Lien securing Debt for
borrowed money other than the Secured Obligations and the Second Lien Notes and
Permitted Refinancing Debt thereof.

(iii) adding the defined terms “Intercreditor Agreement”, “Permitted Note
Exchange”, “Permitted Refinancing Debt”, “Second Lien Indenture”, “Second Lien
Notes” and “Second Lien Notes Documents” where alphabetically appropriate to
read as follows:

“Intercreditor Agreement” means (a) an intercreditor agreement in form and
substance reasonably acceptable to the Administrative Agent, between the
Administrative Agent on behalf of the Secured Parties and a representative or
trustee on behalf of the holders of the Second Lien Notes, which agreement shall
provide that the Liens securing the obligations arising under the Second Lien
Notes shall rank junior to the Liens securing the Liens securing the Secured
Obligations and shall otherwise be on terms substantially as described in the
preliminary Offering Memorandum of the Borrower dated January 21, 2016 and
(b) if such Second Lien Notes are refinanced or replaced in accordance with the
terms of such Intercreditor Agreement, any successor intercreditor agreement
entered into in connection therewith, which shall be on terms and conditions
substantially similar to the prior Intercreditor Agreement and otherwise
reasonably acceptable to the Administrative Agent, in each case as the same may
from time to time be amended, modified, supplemented or restated from time to
time.

“Permitted Note Exchange” means (a) one or more exchanges of outstanding
Permitted 2015 Bond Debt solely for Second Lien Notes; provided that (i) the
tendered Permitted 2015 Bond Debt must be retired concurrently with, or
immediately after, such exchange, (ii) the net Cash Interest Expense for all
obligations of the Borrower and its Subsidiaries for the 12-month period after
the consummation of such transaction, after giving pro forma effect to such
transaction, must be no greater than the net Cash Interest Expense for all
obligations of the Borrower and its Subsidiaries for such period had such
transaction not occurred and, at least three Business Days (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion)
prior to effecting such transaction the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower certifying a calculation of such net Cash Interest Expense
before and after giving effect to such transaction in such detail reasonably
acceptable to the Administrative Agent, (iii) the exchange rate for such
transaction shall not exceed $0.60 per $1.00 of Debt that is exchanged, and
(iv) no Default has occurred or is continuing at the time of such exchange.

“Permitted Refinancing Debt” means, with respect to any Debt (the “Refinanced
Debt”), Debt which represents an extension, refinancing, or renewal

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

of such Refinanced Debt; provided that, (A) the principal amount of such
Refinanced Debt is not increased (other than by the costs, fees, and expenses
and by accrued and unpaid interest and premium paid in connection with any such
extension, refinancing or renewal), (B) the interest rate of such Refinanced
Debt is not increased above the market rate of interest at the time of such
extension, refinancing or renewal, (C) no Credit Party that is not obligated
pursuant to the terms of the Refinanced Debt with respect to repayment of such
Refinanced Debt is required to become obligated with respect thereto pursuant to
the terms of such Permitted Refinancing Debt (exclusive of additional terms
proposed pursuant to such extension, refinancing or renewal), (D) such
extension, refinancing or renewal does not result in a shortening of the average
weighted maturity of the Refinanced Debt and such extension, refinancing or
renewal does not result in any principal amount owing in respect of the
Permitted Refinancing Debt becoming due earlier than the date that is 365 days
following the Maturity Date, and (E) the terms of any such extension,
refinancing, or renewal are not materially less favorable to the obligors
thereunder, taken as a whole, than the original terms of such Refinanced Debt.

“Second Lien Indenture” means that certain Indenture among the Borrower, the
guarantors party thereto, and Deutsche Bank Trust Company Americas, as trustee
and collateral agent, pursuant to which the Second Lien Notes are issued.

“Second Lien Notes” means the Debt of the Borrower resulting from one or more
issuances by the Borrower of senior secured second lien notes in one or more
exchanges for all or a portion of the Permitted 2015 Bond Debt after the First
Amendment Effective Date in an aggregate principal amount not to exceed
$300,000,000.

“Second Lien Notes Documents” means the Second Lien Indenture, the Second Lien
Notes issued from time to time thereunder, all guarantees of the Second Lien
Notes and all other agreements, documents or instruments executed and delivered
by the Borrower or any Subsidiary in connection with, or pursuant to, the Second
Lien Indenture or issuance of Second Lien Notes.

(b) Amendment to Section 2.07(c)(i). Section 2.07(c)(i) is hereby amended by
restating the last sentence thereof to read as follows:

In no event shall (a) the Proposed Borrowing Base exceed the Aggregate Maximum
Commitment Amounts or (b) to the extent any Permitted 2015 Bond Debt remains
outstanding on the date of determination, the sum of (i) the Proposed Borrowing
Base and (ii) the aggregate amount of Second Lien Notes then outstanding exceed
the maximum amount therefor permitted under the Permitted 2015 Bond Documents;

(c) Amendment to Section 7.03(c). The parenthetical phrase in Section 7.03(c) is
hereby restated in its entirety to read as follows:

(including, without limitation, any Permitted 2015 Bond Document or any Second
Lien Note)

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(d) Amendment to Section 7.13. The first parenthetical phrase in Section 7.13 is
hereby restated in its entirety to read as follows:

(other than agreements creating Liens permitted by Section 9.03(d) and (i))

(e) Amendment to Section 8.01. Section 8.01 is hereby amended by
(i) re-lettering subsection “(o)” thereof as subsection “(p)” and (ii) inserting
the following new subsection “(o)” immediately after subsection “(n)” thereof to
read as follows:

(o) Second Lien Notes. Promptly, but in any event within five (5) Business Days
after (i) such delivery, copies of any financial report (other than any reports
that are substantially similar to those required by this Agreement) or notice
required to be delivered to any holder of any Second Lien Note pursuant to the
Second Lien Indenture which report or notice has not been delivered to the
Lenders hereunder or (ii) receipt by the Borrower, copies of any notice of
default or notice requiring repurchase, in whole or part, of any Second Lien
Note under the Second Lien Indenture, sent by any holder of any Second Lien Note
pursuant to the terms thereof.

(f) Amendment to Section 8.12(c). Subsection (i)(B) of Section 8.12(c) is hereby
restated in its entirety to read as follows:

(B) subject to Immaterial Title Deficiencies, the Borrower or its Restricted
Subsidiaries owns good and defensible title to the Proved Reserves of the
Borrower and its Restricted Subsidiaries evaluated in such Reserve Report and
such Properties are free of all Liens except for Excepted Liens, Liens securing
the Secured Obligations and Liens permitted by Section 9.03(i),

(g) Amendments to Section 8.13 and Section 8.14. Each reference to “80%” in
Section 8.13 or Section 8.14 is hereby amended to read “90%”.

(h) Amendments to Section 8.14.

(i) A new sentence is hereby added to the end of Section 8.14(a) to read as
follows:

Notwithstanding anything to the contrary contained herein, the Borrower shall,
or shall cause one or more of its Restricted Subsidiaries to, grant, within
sixty (60) days of the First Amendment Effective Date, to the Administrative
Agent as security for the Secured Obligations a first-priority Lien (provided
that Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties of the Credit Parties which
constitute Proved Reserves not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 90% of such total value.

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(ii) The parenthetical phrase in Section 8.14(b)(ii) is hereby restated in its
entirety to read as follows:

(including, without limitation, any Permitted 2015 Bond Debt or any Second Lien
Note),

(i) Amendment to Section 9.02(j). Section 9.02(j) is hereby restated in its
entirety to read as follows:

(j) Permitted 2015 Bond Debt, Debt in respect of the Second Lien Notes to the
extent such Debt was incurred in a Permitted Note Exchange, and, in each case,
any Permitted Refinancing Debt thereof.

(j) Amendments to Section 9.03.

(i) A new subsection (i) is hereby added to Section 9.03 to read as follows:

(i) (i) Liens securing obligations arising under the Second Lien Notes (and
representatives, agents or trustees on their behalf) on the Properties securing
the Secured Obligations; provided that the holders of the obligations secured by
such Lien (or a representative or trustee on their behalf) shall have entered
into an Intercreditor Agreement; and (ii) Liens securing obligations arising
under any Permitted Refinancing Debt in respect of such Second Lien Notes (and
representatives, agents or trustees on their behalf) on the Properties securing
the Secured Obligations; provided that the holders of the obligations secured by
such Lien (or a representative or trustee on their behalf) shall have entered
into an Intercreditor Agreement.

(ii) The parenthetical phrase in the paragraph at the end of Section 9.03 is
hereby restated in its entirety to read as follows:

(other than Liens securing the Secured Obligations, Liens permitted by
Section 9.03(i) and Excepted Liens)

(k) Amendments to Section 9.04.

(i) Subsection (i) of Section 9.04(b) is hereby restated in its entirety to read
as follows:

(i) refinance, in whole or in part, Permitted 2015 Bond Debt (A) with Permitted
Refinancing Debt or (B) in connection with a Permitted Note Exchange.

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(ii) A new subsection (c) is hereby added to Section 9.04 to read as follows:

(c) Redemptions of Second Lien Notes. The Borrower will not, and will not permit
any Restricted Subsidiary to, prior to the date that is 365 days after the
Maturity Date, call, make or offer to make any optional or voluntary Redemption
of or otherwise optionally or voluntarily Redeem (whether in whole or in part)
any Second Lien Note; provided that the Borrower may (i) refinance, in whole or
in part, the Second Lien Notes to the extent permitted under Section 9.02(j) and
(ii) so long as such Redemption occurs substantially contemporaneously with (and
in any event within 5 Business Days following) such issuance of Equity
Interests, Redeem, in whole or in part, Second Lien Notes with the net cash
proceeds of any issuance of Equity Interests by the Borrower (other than
Disqualified Capital Stock).

(l) Amendment to Section 9.16. Subsection (c) of Section 9.16 is hereby amended
and restated in its entirety to read as follows:

(c) the agreements creating Liens permitted by Section 9.03(d), (e), (f),
(g) and (i)

(m) Amendment to Section 9.20(b). Section 9.20(b) is hereby amended by
(i) renumbering subsection “(ii)” thereof as subsection “(iii)” and
(ii) inserting the following new subsection “(ii)” immediately after subsection
(i) thereof to read as follows:

(ii) the Subsidiary to be so designated is (or substantially simultaneously with
the designation hereunder will be) designated to be an Unrestricted Subsidiary
under the Permitted 2015 Bond Documents, any instruments evidencing Permitted
Unsecured Debt and the Second Lien Notes, and

(n) Amendment to Section 9.21. Clause (ii) of Section 9.21 is hereby restated in
its entirety to read as follows:

(ii) refinance Permitted 2015 Bond Debt with Permitted Refinancing Debt or in
connection with a Permitted Note Exchange

(o) Amendment to Article IX. A new Section 9.22 is hereby added to read as
follows:

Section 9.22 Second Lien Note Documents. The Borrower will not, and will not
permit any other Credit Party to amend, modify or waive any provision of any
Second Lien Note Document if the effect of such amendment, modification or
waiver (a) subjects a Credit Party to any additional material obligation,
(b) increases the aggregate principal amount of Second Lien Notes to an amount
in excess of $300,000,000 or increases the rate of interest on any Second Lien
Note, (c) accelerates the date fixed for any payment of principal or interest on
any Second Lien Note to a date sooner than the date therein so provided, or
(d) would change the percentage of holders of such Second Lien Note required for
any such

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

amendment, modification or waiver from the percentage required on the date of
issuance of any such Second Lien Note; provided that the Borrower may (i) amend
any Second Lien Note Document to add additional guarantors thereto as
contemplated by the terms of such Second Lien Note Documents and as otherwise
permitted by this Agreement, (ii) amend any Second Lien Note Document to the
extent expressly permitted by the Intercreditor Agreement, and (iii) refinance
Second Lien Note Debt with Permitted Refinancing Debt.

(p) Amendment to Section 10.01(g). Section 10.01(g) is hereby amended by adding
the following phrase to the end thereof:

other than pursuant to customary asset sale or change of control provisions
related to transactions;

(q) Amendment to Section 10.01(l). A new phrase is hereby added to the end of
Section 10.01(l) to read as follows:

the Intercreditor Agreement after delivery thereof shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with its terms against
any party thereto (other than the Administrative Agent) or shall be repudiated
by any of them, or cease to cause the Liens governed thereby to have the
priority required thereby, except to the extent permitted by the terms of this
Agreement, or any party thereto (other than the Administrative Agent) shall so
state in writing;

(r) Amendment to Section 11.10. A new sentence is hereby added to the end of
Section 11.10 to read as follows:

Each Secured Party hereby authorizes the Administrative Agent to enter into the
Intercreditor Agreement.

(s) Amendments to Security Documents.

(i) Section 5.07 of the Guaranty Agreement is hereby amended by adding the
phrase “and Liens permitted by Section 9.03(i) of the Credit Agreement” to the
end thereof.

(ii) Section 6.07(b) of the Guaranty Agreement is hereby amended by adding the
phrase “and Liens permitted by Section 9.03(i) of the Credit Agreement”
immediately following the phrase “except for Excepted Liens”.

(t) Consent. The Borrower has informed the Administrative Agent that the
Borrower proposes to voluntarily Redeem, using unrestricted cash on the balance
sheet of the Credit Parties, a portion of the Permitted 2015 Bond Debt that is
not exchanged into Second Lien Notes (such Permitted 2015 Bond Debt, the
“Remaining Permitted 2015 Bond Debt”). Such Redemption is not permitted by
Section 9.04(b) of the Credit Agreement. The Borrower hereby requests that the
Majority Lenders consent, and the Majority Lenders hereby consent, to the
Borrower voluntarily Redeeming, in one transaction or in a series of related
transactions, the

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Remaining Permitted 2015 Bond Debt; provided, however, that (i) all such
Redemptions shall occur on or before the Scheduled Redetermination Effective
Date with respect to the Schedule Redetermination Date of October 1, 2016,
(ii) the aggregate purchase price paid by the Borrower in all such Redemptions
shall not exceed $50,000,000, and (iii) no Redemption shall be made using the
proceeds of any Borrowing under this Agreement.

Section 3. Conditions Precedent.

(a) This Amendment (other than Sections 2(b), (g), (h), and (t)) shall become
effective on the date (such date, the “First Amendment Effective Date”), when
each of the following conditions is satisfied (or waived in accordance with
Section 12.02 of the Credit Agreement):

(i) The Administrative Agent shall have received from the Majority Lenders, the
Administrative Agent, the Borrower and each Guarantor, counterparts (in such
number as may be reasonably requested by the Administrative Agent) of this
Amendment signed on behalf of such Person.

(ii) No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Amendment.

(iii) The Administrative Agent shall be reasonably satisfied that the Borrower
shall have issued, or will, contemporaneously with the First Amendment Effective
Date, issue, Second Lien Notes in an aggregate principal amount not less than
$50,000,000.

(b) Section 2(t) of this Amendment shall become effective on the date when the
conditions set forth in Sections 3(a)(i) and (ii) are satisfied.

(c) Sections 2(b), (g), and (h) of this Amendment shall become effective on the
date when (i) each of the conditions set forth in Section 3(a)(ii) and (iii) are
satisfied and (ii) the Administrative Agent shall have received from the all
Lenders, the Administrative Agent, the Borrower and each Guarantor, counterparts
(in such number as may be reasonably requested by the Administrative Agent) of
this Amendment signed on behalf of such Person.

Section 4. Miscellaneous.

(a) Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, remain in full force and effect following the effectiveness of this
Amendment. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(b) Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby:

(i) acknowledges the terms of this Amendment,

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(ii) ratifies and affirms their respective obligations, and acknowledges their
respective continued liability, under each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect as expressly amended hereby, and

(iii) represents and warrants to the Lenders that as of the date hereof,
immediately after giving effect to the terms of this Amendment, all of the
Borrower’s and such Guarantor’s, as applicable, respective representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects, except that (i) to the extent any such
representations and warranties are expressly limited to an earlier date, as of
the date hereof, after giving effect to the terms of this Amendment, such
representation and warranty continues to be true and correct in all material
respects as of such specified earlier date and (ii) to the extent that any such
representation and warranty is qualified by materiality, such representation and
warranty (as so qualified) is true and correct in all respects.

(c) Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission or other electronic transmission (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart hereof.

(d) NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

(e) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f) Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of one counsel to the
Administrative Agent.

(g) Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(h) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties to the Credit Agreement and their respective
successors and permitted assigns.

(i) Loan Document. This Amendment is a Loan Document.

[SIGNATURES BEGIN NEXT PAGE]

 

[FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER:     ECLIPSE RESOURCES CORPORATION     By:  

/s/ Matthew R. DeNezza

    Name:   Matthew R. DeNezza     Title:   Executive Vice President and Chief
Financial Officer GUARANTORS:     ECLIPSE RESOURCES I, LP     ECLIPSE GP, LLC  
  ECLIPSE RESOURCES – OHIO, LLC     ECLIPSE RESOURCES OPERATING, LLC     BUCKEYE
MINERALS & ROYALTIES, LLC     ECLIPSE RESOURCES MIDSTREAM, LP     ECLIPSE
RESOURCES MARKETING, LP     By:  

/s/ Matthew R. DeNezza

    Name:   Matthew R. DeNezza     Title:   Executive Vice President and Chief
Financial Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Administrative Agent and an Issuing Bank By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:  

/s/ George E. McKean

Name:   George E. McKean Title:   Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Phillip R. Ballard

Name:   Phillip R. Ballard Title:   Managing Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

Deutsche Bank AG NY Branch, as a Lender By:  

/s/ Michael Winters

Name:   Michael Winters Title:   Vice President By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jerry Li

Name:   Jerry Li Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Dmitriy Barskiy

Name:   Dmitriy Barskiy Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Jay T. Sartain

Name:   Jay T. Sartain Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Suzanne Ridenhour

Name:   Suzanne Ridenhour Title:   Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]